Citation Nr: 0619874	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  02-13 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of trauma to the left knee with medial and lateral 
meniscus tears (left knee instability), currently evaluated 
as 20 percent disabling.

2.  Entitlement to an increased disability rating for left 
knee arthritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
October 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC, that denied the veteran's claim seeking an 
increased rating for his service-connected traumatic 
arthritis of the left knee with ligamentous laxity.  The 
veteran perfected a timely appeal of this determination to 
the Board.

In a May 2004 rating decision, the RO granted the veteran a 
separate 10 percent rating for his left knee arthritis under 
Diagnostic Code 5010-5260; it confirmed and continued the 20 
percent rating for left knee instability under Diagnostic 
Code 5257.  Because the separate 20 and 10 ratings are not 
the highest ratings available for the discrete manifestations 
of his left knee condition, and since the veteran is presumed 
to seek the maximum available benefit for a disability, his 
claims for an increased ratings for left knee instability and 
left knee arthritis remain in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

In June 2005, the Board remanded this case for further 
development and adjudication.  In that December, the Board 
noted that the veteran indicated that he was unemployed due 
to his service-connected left knee conditions.  In light of 
the veteran's wartime service, the Board found that the 
record raised alternative informal claims of entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU) and to 
nonservice-connected pension benefits.  In addition, the 
Board interpreted the veteran's August 2004 statement as 
raising an informal claim of service connection for 
psychiatric disability as secondary to his service-connected 
left knee disabilities.  These claims were referred to the RO 
for appropriate action.




FINDINGS OF FACT


1.  The veteran's left knee instability is not productive of 
severe recurrent subluxation or lateral instability.

2.  The veteran's left knee arthritis is not productive of 
limitation of motion of 20 degrees extension or 15 degrees 
flexion.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of 20 percent for left knee instability have not been 
met.  38 U.S.C.A. §§ 1155, 5107, (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a; Diagnostic Code 5257 (2005).

2.  The criteria for the assignment of a disability rating in 
excess of 10 percent for left knee arthritis have not been 
met.  38 U.S.C.A. §§ 1155, 5107, (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a; Diagnostic Codes 5003, 5010, 
5260-61 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of the December 2003 letter 
to the veteran from the RO, which informed the veteran of the 
type of evidence necessary to establish entitlement to an 
increased rating for his service-connected left knee 
condition, and the division of responsibility between the 
veteran and VA for obtaining that evidence.  Specifically, by 
way of this letter, VA informed the veteran about the 
information and evidence that was still needed to support his 
claim for increase; informed the veteran about the 
information and evidence VA would seek to provide; informed 
the veteran about the information and evidence he was 
expected to provide; and requested that the veteran provide 
any information or evidence in his possession that pertained 
to the claim.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

The Board acknowledges that VCAA notice was only provided to 
the veteran after the initial unfavorable decision in this 
case, rather than prior to the initial decision as typically 
required.  However, in a case involving the timing of the 
VCAA notice, the veteran has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 12, 119-120 (2004).  As noted, the 
letter was issued to the veteran in December 2003.  
Thereafter, he was afforded an opportunity to respond, and 
the RO subsequently reviewed the claim again and issued a 
rating decision in May 2004, which resulted in a partial 
grant of the benefits sought on appeal.  Under these 
circumstances, the Board determines that the notification 
requirements of the VCAA have been satisfied.  Pelegrini, 
supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In making this determination, it is well to observe that the 
VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all of the elements associated with 
disabilities found to be service connection including the 
assignment of a disability rating and an effective date.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  While VA did 
provide the veteran with notice of these latter two elements 
in an April 2006 letter, such notice was contained in the 
same document informing of the transfer of the veteran's 
records to Board for appellate review, and thus calls into 
question the adequacy of such notice.  However, despite the 
inadequate notice provided to the veteran on these elements, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  In that regard, as the Board 
concludes below that the preponderance is against the 
veteran's claims for increase, any questions as to the 
appropriate rating and effective to be assigned are rendered 
moot.

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records, VA treatment records, multiple VA examinations in 
connection with the claim, and statements submitted by the 
veteran and his representative in support of his claim.  In 
addition, the Board notes that this case was previously 
remanded for additional development, to include an additional 
VA examination in connection with the claims.


II.  Entitlement to increased ratings.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Evaluations of a service-connected disability requires review 
of the entire medical history regarding the disability.  
38 C.F.R. §§ 4.1, 4.2 (2005).  If there is a question that 
arises as to which evaluation to apply, the higher evaluation 
is for application if the disability more closely 
approximates the criteria for that rating; otherwise, the 
lower rating is for assignment.  38 C.F.R. § 4.7 (2005).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2005); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

In this case, the veteran contends that his left knee 
instability should be evaluated higher than 20 percent 
disabling, and that his left knee arthritis should receive a 
rating in excess of 10 percent.

The veteran's left knee instability is currently evaluated 
under Diagnostic Code 5257.  38 C.F.R. § 4.71a.  Under 
Diagnostic Code 5257, impairment of the knee, to include 
recurrent subluxation or lateral instability will be 
evaluated as 10 percent disabling if the disorder is found to 
be slight.  A 20 percent evaluation is awarded for a moderate 
disability.  And, a maximum 30 percent evaluation is awarded 
if the disability is found to be severe.

The veteran's left knee arthritis is currently evaluated 
under Diagnostic Code 5010-5260.  Diagnostic Code 5010 
provides that arthritis due to trauma, substantiated by x-ray 
findings, is to be rated as degenerative arthritis.  
Diagnostic Code 5003 provides that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joints involved (DC 5200 etc).  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, the arthritis is to be rated 
based on x-ray findings, as follows:  a 10 percent evaluation 
is warranted where there is x-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  A 
maximum 20 percent evaluation is warranted where there is x-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.

The normal range of motion for the knee is from zero degree 
extension to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate 
II (2005).  A noncompensable rating is warranted under 
Diagnostic Code 5260 for limitation of flexion of the leg to 
60 degrees.  A 10 percent rating is warranted for limitation 
of flexion of the leg to 45 degrees.  A 20 percent rating is 
warranted for limitation of flexion of the leg to 30 degrees.  
A 30 percent rating is warranted for limitation of flexion of 
the leg to 15 degrees.  38 C.F.R. § 4.71a.

A noncompensable rating is warranted under Diagnostic Code 
5261 for limitation of extension of the leg to 5 degrees.  A 
10 percent rating is warranted for extension of the leg 
limited to 10 degrees.  A 20 percent rating is warranted for 
extension of the leg limited to 15 degrees.  A 30 percent 
rating is warranted for extension of the leg limited to 20 
degrees.  A 40 percent rating is warranted for extension of 
the left limited to 30 degrees.  38 C.F.R. § 4.71a.

The record reflects that upon VA examination in January 2002, 
the examiner referred by history that the veteran suffered a 
traumatic twisting injury to his left knee during basic 
training, and that the veteran subsequently developed 
persistent and progressively worsening left knee pain.  The 
examiner noted that the veteran had developed locking 
symptoms and was being considered for arthroscopic surgery.  
The veteran indicated flare-ups of left knee pain 
approximately five times per month with difficulty with 
coordination and gait due to pain.  The veteran also reported 
generalized quadriceps weakness, early fatigue with prolonged 
use, and limitation of motion on extremes of flexion.  The 
physical examination revealed that the veteran showed an 
antalgic gait referable to his knee and pain on motion of the 
knee.  Pain was also noted with repeated range of motion 
exercises.  Range of motion testing revealed flexion of 135 
degrees and 0 degrees extension.  There was evidence of 
patella femoral crepitus and positive McMurry's click, but no 
effusions, warmth, or signs of inflammation.  There was also 
evidence of a posterior popliteal cyst and 1+ medial 
collateral ligament laxity.  X-rays revealed evidence of 
joint space narrowing particularly worse on the medal 
compartment with subchondral sclerosis and calcification 
along the medal collateral ligaments of the left knee.  The 
veteran was diagnosed with degenerative arthritis of the left 
knee, probable meniscus tear of the left knee, popliteal 
cyst, and left knee medial collateral ligamentous 
insufficiency.

The veteran was again examined by VA in December 2003.  The 
veteran reported that his left knee was quite painful and 
that he could not bend his knee or extend it.  The veteran 
also complained of stiffness and swelling.  Range of motion 
was found to be 0 degrees extension, and flexion was reduced 
to 50 degrees due to pain.  The examiner found minimal edema 
and a large amount of crepitus with passive movement.  The 
veteran reported that the knee was weak and unstable and 
fatigued easily.  An MRI of the left knee revealed medial and 
lateral meniscal tears, worse in the horizontal plane and 
most likely degenerative in nature, and a tear of the 
anterior cruciate ligament with mild degenerative changes in 
the medial compartment.  The veteran was diagnosed with 
degenerative arthritis of the left knee with medal and 
lateral meniscus tears. 

More recently, VA examined the veteran in July 2005.  The 
examiner indicated that the veteran walked with a limp, and 
that he wore a knee brace at the time of the examination.  
The veteran reported that his left knee swells, and is weak 
and unstable. The veteran also reported that he fell one time 
because of instability.  The veteran also reported that the 
knee hurts most of the time, fatigues easily, is subject to 
acute flares, and had begun to develop locking and popping.  
Upon examination, the knee was slightly swollen, and the 
examiner noted obvious crepitus.  Extension was 0 degrees, 
and flexion was limited to 45 degrees due to pain.  The 
examiner indicated that the patella appeared stable with no 
tenderness to palpation, and that there was no muscle wasting 
of the lower extremity.  X-rays showed degenerative joint 
disease.

Based on the evidence described above, the Board finds that a 
rating in excess of 20 percent for left knee instability, and 
in excess of 10 percent for left knee arthritis is not 
warranted.  As aptly noted by the record, the later VA 
examiners found that the veteran had 0 degrees extension, and 
between 45 and 50 degrees flexion.  Thus, taking into account 
the veteran's limitations due to pain, his disability remains 
tantamount to flexion of the left knee less than 60 degrees 
but not less than 45 degrees, which is indicative of a 10 
percent rating.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra; 
see also Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) 
(explaining that functional loss due to pain is to be rated 
at the same level of the functional loss where motion is 
impeded).  Hence, an increased rating is not warranted under 
Diagnostic Code 5260 or 5261.  In a similar manner, while 
degenerative changes and crepitus were noted, and while the 
veteran reported weakness and instability, none of the VA 
examiners that examined the veteran in connection with his 
claim indicated that his condition is severe, as required 
under Diagnostic Code 5257.  Further, while an X-ray 
confirmed arthritis in the left knee, the veteran does 
clinically show limitation of flexion of left knee, and thus 
the criteria of Diagnostic Codes 5003 and 5010 as they 
pertain to major and minor joint involvement based on x-ray 
findings may not be applied in this case.

The clinical presentation of the veteran's arthritis and 
instability of left knee is neither unusual nor exceptional 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2005).  
Clearly, due to the chronic nature of the veteran's left knee 
disabilities, interference with his employment is 
foreseeable.  However, the record evidence does not reflect 
frequent periods of hospitalization because of the service-
connected disabilities, or marked interference with 
employment beyond that contemplated in the assigned 
evaluations.  Thus, the record does not present an 
exceptional case where the ratings currently assigned are 
found to be inadequate.  See Moyer v. Derwinski, 1 Vet. App. 
289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1994) (the disability rating, itself, is 
recognition that industrial capabilities are impaired).  
Therefore, in the absence of such factors, the Board finds 
that the criteria for submission for consideration of extra-
schedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 237, 239 (1996).




ORDER

1.  Entitlement to a disability rating in excess of 20 
percent for residuals of trauma to the left knee with medial 
and lateral meniscus tears (left knee instability) is denied.

2.  Entitlement to a disability rating in excess of 10 
percent for left knee arthritis is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


